Exhibit 10.2

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

Non-transferable

GRANT TO

GRANTEE

(“Grantee”)

by Genuine Parts Company (the “Company”) of

[            ] Performance Restricted Stock Units

convertible into shares of its Stock, par value $1.00 per share (the “Units”).

pursuant to and subject to the provisions of the Genuine Parts Company 2006
Long-Term Incentive Plan (the “Plan”) and to the terms and conditions set forth
on the following page (the “Terms and Conditions”).

Unless accelerated in accordance with the Plan or in the discretion of the
Committee, the Units will be earned on December 31, 20xx in accordance with the
following schedule:

 

Actual Pre-Tax Profit

as a Percent of Target*

  Actual Pre-Tax Profit*   Actual Units Earned**   Percent of Units Earned**

less than 90%

  $XX,XXX,XXX   0   0%

90%

  $XX,XXX,XXX   X,XXX   50%

100%

  $XX,XXX,XXX   X,XXX   100%

110%

  $XX,XXX,XXX   X,XXX   150%

* Pre-tax profit target for the year ending December 31, 20xx is $XX,XXX,XXX

**Straight line interpolation is used to determine percent of Units earned when
actual level is between two points.

IN WITNESS WHEREOF, Genuine Parts Company has caused this Agreement to be
executed as of the Grant Date, as indicated below.

 

GENUINE PARTS COMPANY By:      

Carol B. Yancey

Exec. Vice President, CFO and Corporate Secretary

Grant Date:                     Accepted by
Grantee:                                                                  



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Grant of Units. Genuine Parts Company (the “Company”) hereby grants to the
Grantee named on page 1 hereof (“Grantee”), subject to the restrictions and the
other terms and conditions set forth in the Genuine Parts Company 2006 Long-Term
Incentive Plan (the “Plan”) and in this award agreement (this “Agreement”), the
right to earn on December 31, 20xx, the number of restricted stock units
indicated on page 1 hereof which, if and to the extent earned (the “Units”),
will represent the right to receive an equal number of shares of the Company’s
$1.00 par value Stock (“Stock”) on the terms set forth in this Agreement.
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.

2. Vesting of Units. The Units will be credited to a bookkeeping account on
behalf of Grantee. The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):

 

  (a) December 1, 20xx,

  (b) The date of Grantee’s Retirement* after December 31, 20xx, or

  (c) The date of Grantee’s termination of employment due to death or
Disability, or

  (d) The effective date of a Change in Control.

If Grantee’s employment terminates prior to the Vesting Date for any reason
other than as described in (b) or (c) above, Grantee shall forfeit all right,
title and interest in and to the then unvested Units as of the date of such
termination and the unvested Units will be reconveyed to the Company without
further consideration or any act or action by Grantee.

3. Conversion to Stock. Unless the Units are forfeited prior to the Vesting Date
as provided in Section 2 above, the Units will be converted to actual shares of
Stock on the earlier of the effective date of a Change in Control or December 1,
20xx (the “Conversion Date”). The conversion of Units into shares of Stock will
be registered at the Company’s transfer agent (Computershare) on the books of
the Company in Grantee’s name as of the Conversion Date and the Grantee will be
notified as soon as practical thereafter.

4. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until Shares
are in fact issued to such person in connection with the Units. Nothing in this
Agreement shall interfere with or limit in any way the right of the Company or
any affiliate to terminate Grantee’s service at any time, nor confer upon
Grantee any right to continue in the service of the Company or any affiliate.

5. Dividend Equivalents. If any dividends or other distributions are paid with
respect to the Company’s Stock while the earned Units are outstanding, the
dollar amount or fair market value of such dividends or distributions with
respect to the number of shares of Stock then underlying the Units shall be
converted into additional Units in Grantee’s name, based on the Fair Market
Value of the Stock as of the date such dividends or distributions were payable,
and such additional Units shall be subject to the same forfeiture and transfer
restrictions and deferral terms as apply to the Units with respect to which they
relate. Upon conversion of the Units into shares of Stock at the Conversion Date
or any applicable deferral termination date, Grantee will obtain full voting and
other rights as a shareholder of the Company.

6. Restrictions on Transfer. No right or interest of Grantee in the Units may be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or an affiliate, or shall be subject to any lien, obligation, or
liability of Grantee to any other party other than the Company or an affiliate.
The Units are not assignable or transferable by Grantee other than by will or
the laws of descent and distribution; provided, however, that the Committee may
(but need not) permit other transfers as permitted under the terms of the Plan.

7. Payment of Taxes. Where applicable, Grantee will pay to the Company or make
other arrangements satisfactory to the Company regarding payment of, any
federal, state and local taxes of any kind (including social insurance
contributions, payroll taxes and other related taxes, if any) required by law to
be withheld with respect to such amount. The obligations of the Company under
this Agreement will be conditional on such payment or arrangements, and the
Company, and, where applicable, its subsidiaries will, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.

8. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Agreement and this Agreement shall be governed by and construed
in accordance with the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall be controlling and determinative.

10. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

11. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

12. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

Genuine Parts Company

2999 Circle 75 Parkway

Atlanta, Georgia 30339

Attn: Secretary

or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

*Grantee must have attained the age of 65 to qualify for retirement provision